Q4 2011 Conference Call ITW Conference Call Fourth Quarter January 31, 2012 1 Exhibit 99.2 Q4 2011 Conference Call ITW Agenda 1.Introduction…………… John Brooklier 2.Fourth Quarter Highlights…… David Speer 3.Financial Overview…………… Ron Kropp 4.Reporting Segments…………. John Brooklier 5.2012 Forecasts………….….…… Ron Kropp 6.Q & A…………… John Brooklier/Ron Kropp/David Speer 2 Q4 2011 Conference Call ITW Forward - Looking Statements This conference call contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 including, without limitation, statements regarding operating performance, revenue growth, diluted income per share from continuing operations, diluted net income per share, restructuring expenses and related benefits, tax rates, end market conditions, and the Company’s related 2012 forecasts.These statements are subject to certain risks, uncertainties, and other factors which could cause actual results to differ materially from those anticipated.Important risks that could cause actual results to differ materially from the Company’s expectations include those that are detailed in ITW’s Form 10-K for 2010. 3 Q4 2011 Conference Call Conference Call Playback Replay number: 800-704-0516; No pass code necessary Telephone replay available through midnight of Feb. 14, Webcast / PowerPoint replay available at www.itw.com Supplemental financial and investor information will be available on the ITW website under the “Investor Relations” tab 4 Q4 2011 Conference Call Q4 and Full Year 2011 Highlights Q4 •Generated total revenue and organic growth of 10.4% and 5.9%, respectively •Delivered strong diluted EPS growth of 36% •Produced total company operating margins of 15.0%: +270 basis points •Generated $617 million in free operating cash flow –140% of net income Full Year •Generated record total revenues of $17.8 billion –Organic revenues grew 7.5% •Delivered record $2.0 billion of income from continuing operations –41% diluted EPS growth •Produced total company operating margins of 15.4%: +80 basis points 5 Q4 2011 Conference Call ITW Quarterly Highlights 6 Q4 2011 Conference Call ITW Quarterly Operating Analysis 7 Q4 2011 Conference Call ITW Non Operating & Taxes 8 Q4 2011 Conference Call ITW Cash Flow 9 Q4 2011 Conference Call ITW Full Year Highlights 10 Q4 2011 Conference Call ITW Full Year Operating Analysis 11 Q4 2011 Conference Call ITW Full Year Cash Flow Returned to shareholders$ 1,630 (Dividends & Share Repurchase) Total Acquisitions1,308 Full Year Capital Allocation2,938 12 Q4 2011 Conference Call ITW Invested Capital 13 Q4 2011 Conference Call ITW Debt & Equity 14 Q4 2011 Conference Call ITW Acquisition Activity $ in Millions Q1 Q2 Q3 Q4 TOTAL Q1 Q2 Q3 Q4 TOTAL Annualized Revenues Acquired 26 86 Amount Paid 27 Number of Acquisitions 4 7 5 8 24 6 7 8 7 28 Ø81% of acquired revenues in 2011 directly tied to emerging market and platform growth initiatives ØITW Global Brands (SOPUS) and Despatch: key platform acquisitions ØCompleted nine emerging market-related acquisitions ØHigher revenue multiple in 2011 related to higher growth, higher margin businesses ØMargins for newly acquired businesses were 16.2% (excluding amortization) ØConsistent long-term ROIC expectations 15 Q4 2011 Conference Call •Closed January 2012 •2011 revenues: $210 million –nearly half of revenues coming from Asia, Europe and the Middle East •Highly-branded provider of specialty devices used to measure and control the flow of gases and fluids through an electronic interface •Products used in applications where gas or liquid must be regulated with ultra-precise accuracy as part of highly complex manufacturing processes •High-growth end market applications include mobile computing, microelectronics, LED, energy and life sciences Recent Acquisition: Brooks Instrument Complements Growing Test & Measurement Platform 16 Q4 2011 Conference Call Transportation Quarterly Analysis Q4 2011 Key Points (Q4’11 vs. Q4’10) •Segment organic revenues: 8.7% •Auto OEM/Tiers: Worldwide base revenue growth of 7.9% vs. worldwide car build increase of 1% –North American base revenues: 8.0% as D3 and new domestics ramped up Q4 build –International base revenues: 7.7% even as European and ROW builds modestly declined in Q4 –2012 full year auto build forecast: •North America: 13.5 - 14.5 million units •Europe: 18.0 -19.0 million units •Auto aftermarket worldwide base revenues: 5.6% •Truck remanufacturing: 19.5% base revenue growth due to oil & gas field exploration activity 17 Q4 2011 Conference Call Power Systems and Electronics Quarterly Analysis
